DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Status
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,854,045 B2.  Specifically, the claims of the instant application recite a computerized system for enhanced gaming in a multiple user environment as opposed to a computerized method for enhanced lottery play in a multiple user environment.  Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, independent Claim 1, line 8 recites a computerized system “comprising the steps of:” which renders the claim unclear because steps generally refer to a method and as currently recited renders the claim unclear as to whether the remaining limitations are directed to a method or elements of the computerized system.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cannon et al. (US 2002/0039923 A1), in view of Katz et al. (US 2004/0222586 A1) and Lutnick et al. (US 2008/0058049 A1).
Regarding claim 1, Cannon discloses a computerized system for enhanced game play in a multiple user environment (see Cannon, 0034-0035, wherein the enhanced game play is a tournament among multiple users), the system being adapted to interface first and second electronic communications devices through a communication system (see Cannon, 0081-0082, wherein the central controller links the plurality of gaming machines), the first and second electronic communications devices through a communication system (see Cannon, 0082, wherein the gaming machines (e.g., the first and second communication devices are coupled to the central controller through a communication link), the first and second electronic communications devices including displays for presentation of game information to the users and with input devices for receiving game play information (see Cannon, 0087, wherein the central controller relays to gaming machines modify display data in the multiple game display windows or segments), the first and second electronic communications devices having graphical display capability (see Cannon, 0083, wherein the display of each gaming machine has graphical display capability), the graphical display capability of the first electronic devices being different than the graphical display capability of the second electronic communications devices (see Cannon, 0082-0083, wherein the gaming machines may include different types and/or manufacture including different displays with different capabilities such as a LCD or a touchscreen), comprising the steps of:
a server including memory for storing user identification data (see Cannon, 0057, 0086, wherein the system employs known server identification and “Tracking” techniques for interaction with the system), user game information including a user’s accumulated value and for control of interaction with the system (see Cannon, 0040-0041, 0086, wherein the user’s accumulated value is the accrued value on the tournament points meter
a graphical information display generator for generating displays of information (see Cannon, 0087, wherein the central controller generates display information in display window), the graphical information display generator generating first displays for the first electronic communications devices and second displays for the second electronic (see Cannon, 0087, wherein the central controller relays to gaming machines modify display data in the multiple game display windows or segments), receiving an indication from multiple users of interest to participate in a game (see Cannon, 0039, 0058, wherein the players are queried through a dialog box of entry into the tournament);
a play server to permit one or more users to join in play for at least some of the game (see Cannon, 0039, 0057-0058, wherein eligible are permitted when ), the player server enabling player to player competition between a subset of the users (see Cannon, 0058, wherein the subset is a number of eligible players), providing a mini competition among the subset of users (see Cannon, 0058, wherein the mini completion is a tournament among the subset of users),
a game analysis system (see Cannon, 0051-0052, wherein the tournament controller determines whether an additional payout is provided which is a game analysis system),
a tally system including a processor and memory for accumulating the results of the mini competitions among the subset of users (see Cannon, 0046, 0051-0053, wherein the system tallies the total accrued points of the tournament),  
and a payment system for providing winnings based on the results of the mini competitions to the player (see Cannon, 0051-0054, wherein the system provides awards based on the results of the tournament).
However, Cannon is silent as to i) wherein the first displays and second displays are of different degrees of resolution and ii) player to player communication.
Katz teach a game system for providing a mini-competition with a display region to present information wherein the displays of the different gaming machines include different degrees of resolution (see Katz, 0155).  One would have been motivated to incorporate the teachings of Katz to see Katz, 0155, wherein the system includes computers, TV system, cellphones, and iPods).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made for a computerized system with a lottery game system providing lottery games to multiple players wherein the first displays and second displays are of different degrees of resolution.  
Lutnick teaches a computerized system comprising a graphical user interface including a chat window to provide for player to player communication (see Lutnick, 0142).  One would have been motivated to incorporate the chat window of Lutnick to yield the predictable result to allow a secondary player to communicate with a casino representative, or secondary players and track conversations (see Lutnick, 0142).  Therefore it would have been obvious to provide a computerized system of multi-player games with player to player communication.   
Lutnick teaches a game system which performs player to player communication (see Lutnick, 0142).  Specifically, Lutnick teaches a graphical user interface including a chat window to provide for player to player communication in association with a multiplayer game (see Lutnick, 0142).  One would have been motivated to incorporate player to player communication to allow multiple players to communicate and track conversations (see Lutnick, 0142).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a system of multi-player games with player to player communication.
Regarding claim 2, the combination of Cannon, Katz, and Lutnick teach the system of claim 1, wherein the server further includes memory to store and transmit a game application program to the communications devices in response to a player initiated action to request the gaming application program (see Katz, 0158, 0168, 0182, wherein the system includes a memory for storing the downloaded game application data for future game play
Regarding claims 3, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1. Katz further teach wherein the server and associated memory receive and store information on the geographic location of the user (see Katz, 0168, 0173, wherein the system stores geographic information of the player to conform to state or national lottery requirements).  One would have been motivated to incorporate the server and associated memory to receive information on the geographic location of the user to yield the predictable result to conform to state or lottery jurisdictional requirements (see Katz, 0173).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the game system of Cannon wherein the server and associated memory receive and store information on the geographic location of the user.
Regarding claim 4, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1.  Although, the combination of Cannon, Katz, and Lutnick does not explicitly teach that the server excludes a user if play is not permitted in the geographic location of the player, Katz teach that the geographic location of the player is not permitted unless it conforms with the geographic requirements of the state or local lottery (see Katz, 0004, 0168, 0173).  One would have been motivated to use the teaching of Katz to yield the predictable result of conforming with strict lottery requirements (see Katz, 0173).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to exclude a user if play is not permitted in the geographic location of the player.
Regarding claim 5, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1 wherein the central system is a lottery system (see Cannon 0081, Katz, 0110, wherein the system presents game images of a lottery).
Regarding claim 10, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1 further including the step of utilizing mandated parameters (see Cannon, 0067, wherein the mandated parameters are default settings utilized by the gaming device or central controlling computer; Katz, 0089-0090).
Regarding claim 11, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1 further including the step of limiting the numbers of users allowed in each game (see Cannon, 0057-0058, wherein the system limits the number of users allowed in each game to the number of qualified players).
Regarding claim 12, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1 further including displaying a leader board (see Cannon, 0046, wherein the leader board is a tournament display which presents the top five players). 
Regarding claim 13, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1.  Katz further teaches a game analysis system which tracks user specific play (see Katz, 0204).  One would have been motivated to incorporate the teachings of a game analysis system to yield the predictable result to track specific play to optimize prizing structures (see Katz, 0204).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a game analysis system which tracks user specific play. 
Regarding claim 14, the combination of Cannon, Katz, and Lutnick teach the computerized system of claim 1. Katz further teaches a game analysis system which tracks user specific actions (see Katz, 0204).  One would have been motivated to incorporate the teachings of a game analysis system to yield the predictable result to track specific actions to optimize prizing structures (see Katz, 0204).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a game analysis system which tracks user specific actions.
Regarding claim 15, the combination of Cannon, Katz, and Lutnick teach the computerized system for enhanced game play of claim 1.  Katz further teaches a game analysis system which optimizes prizing structure (see Katz, 0204).  One would have been motivated to incorporate the see Katz, 0204).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a game analysis system which optimizes a prizing structure (see Katz, 0204).
Regarding claim 16, the combination of Cannon, Katz, and Lutnick teach the computerized system for enhanced game play of claim 1.  Katz further teach wherein the game analysis system include a neural network (see Katz, 0204). One would have been motivated to incorporate the teachings of Katz to yield the predictable result of optimizing prize games and prize structures.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a neural network.
Regarding claim 19, the combination of Cannon, Katz, and Lutnick teach the computerized system for enhanced game play of claim 1.  Katz further teach wherein game analysis system includes an adaptive network (see Katz, 0204). One would have been motivated to incorporate the teachings of Katz to yield the predictable result of optimizing prize games and prize structures.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an adaptive network.
Regarding claim 20, the combination of Cannon, Katz, and Lutnick teach the computerized system for enhanced game play of claim 1.  Lutnick further teach wherein the graphical information display generator generates a chat window for the player to player communication (see Lutnick, 0142).  One would have been motivated to incorporate the teachings of the chat window of Lutnick to provide an interface for multiple players to communicate and track conversations (see Lutnick, 0142).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the graphical information display generator generates a chat window for the player to player communication.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715